 



Exhibit 10.33
Agreement of Purchase And Sale
     This Agreement of Purchase And Sale (the “Agreement”), made and entered
into this 22nd day of September, 2004, by and between the Seller (as hereinafter
defined) and the Buyer (as hereinafter defined) is based upon the following
recitals:
     A. Seller is the owner of the Property (as hereinafter defined) which Buyer
desires to purchase upon the terms and conditions hereinafter set forth.
     B. Seller desires to sell the Property upon such terms and conditions.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, Seller and Buyer do hereby mutually
agree as follows:

1.   DEFINITIONS.

  (a)   Seller: Parry F. Goodman and Ivy Goodman, husband and wife whose address
is 2905 Luckie Rd., Weston, FL 33331.     (b)   Buyer: Robert J. Manne and/or
assigns, with offices at:
2000 Ultimate Way, Weston, FL 33326.     (c)   Property: the legal description
of which is set forth on Exhibit “A” attached hereto and hereby made a part
hereof.         In the event that the legal description as contained in the
survey and in the title commitment described below deviates from the legal
description attached hereto, the legal description hereto shall be conformed to
the legal description contained in the survey and title commitment, said
Property consisting of one building (with approximate net rentable area of 5,000
square feet), together with any appurtenant parking.     (e)   Personalty: The
Personalty shall include: (i) all insurance proceeds owned by Seller payable
with respect to any casualty which occurs to the Improvements prior to the
Closing Date (as hereinafter defined); (ii) any pending or future award
concerning the Property made in condemnation or in lieu thereof; (iii) all
architectural, engineering and construction plans, specifications and drawings
relating to the Property owned by Seller; (iv) a complete copy of the
Declaration of Restrictions and Protective Covenants Town Center Medical and
Professional Campus together with any and all amendments thereto, and (v) those
items of personal property, if any, to be listed on Exhibit “B” attached hereto
and hereby made a part hereof prior to the expiration of the Inspection Period
as hereinafter defined.

2.   PERSONALTY. Seller agrees to sell and convey the Personalty to Buyer by
Bill of Sale.

 



--------------------------------------------------------------------------------



 



3.   PURCHASE PRICE. The Purchase Price to be paid by Buyer to Seller for the
Property is ONE MILLION THREE HUNDRED THOUSAND AND NO/100 DOLLARS
($1,300,000.00) and shall be payable as follows:

  (a)   A deposit of TEN THOUSAND AND NO/100 DOLLARS ($10,000.00) (the
“Deposit”) shall be delivered to the Escrow Agent by Buyer upon full execution
hereof by both Seller and Buyer, which deposit shall be held in escrow subject
to the terms of this Agreement by Becker & Poliakoff, P.A. (the “Escrow Agent”).
    (b)   On or before October 5, 2004, an additional deposit of SIXTY-FIVE
THOUSAND AND NO/100 DOLLARS ($65,000.00) (the “Additional Deposit”), which
deposit shall be held in escrow subject to the terms of this Agreement by the
Escrow Agent.     (c)   Subject to the terms of this Agreement, the balance of
the Purchase Price, subject to prorations and adjustments as is provided for
herein, is to be paid in unrestricted funds at the Closing.

4.   EFFECTIVE DATE. The “Effective Date” of this Agreement shall be the date
when the last one of the Seller and Buyer has signed this Agreement.
5.    EVIDENCE OF TITLE. Seller shall, within five (5) days from the Effective
Date, deliver to Buyer the Seller’s prior title insurance policy for the
Property issued by a qualified title insurer. This Agreement is contingent upon
Buyer being able to obtain, within thirty (30) days from the Effective Date,
from a qualified title insurer selected by Buyer, a commitment agreeing to issue
to Buyer, upon recording of the deed to Buyer, an Owner’s policy of title
insurance in the amount of the purchase price, insuring title of the Buyer to
the Property, subject only to liens, encumbrances, exceptions or qualifications
set forth in this Agreement as Permitted Exceptions and as set forth on Exhibit
“F” (“Permitted Exceptions”), and those which shall be discharged by Seller at
or before Closing. Such Permitted Exceptions shall include only: (i) such
easements and restrictions of record and applicable zoning ordinances as will
not interfere with the existing use of the improvements as an office building
occupied and operated by a computer software company; (ii) property taxes for
the calendar year in which the Closing Date shall occur; and (iii) such other
matters of which Buyer may approve in its discretion upon examining the
Commitment, as hereinafter defined in accordance with the Florida Bar Uniform
Title Standards. Any such matters other than the Permitted Exceptions are
hereinafter referred to as “Title Defects”. Survey defects concerning the
Property shall be deemed as Title Defects pursuant to this Article. Buyer shall
have seven (7) business days from date of receiving evidence of title, in the
form of a commitment to insure, together with legible copies of all exceptions
listed in the Commitment, to examine same. If Buyer objects to any exceptions or
items contained therein, Buyer shall, within the above referenced seven
(7) business day period, notify Seller in writing specifying defect(s). Seller
shall have Thirty (30) days from receipt of notice within which to use its best
efforts to remove said defect(s), and if Seller is unsuccessful in removing them
within said time, Buyer shall have the option of either (1) accepting the title
as it then is but using such portion of the Purchase Price as may be necessary
to reduce or remove any such title defect, or (2) demanding a refund of the
Deposit and the Additional Deposit paid hereunder which shall

2



--------------------------------------------------------------------------------



 



forthwith be returned to Buyer and thereupon Buyer and Seller shall be released,
as to one another, of all further obligations under the Agreement. At Closing
the Buyer shall pay to Buyer’s Title Agent, Becker & Poliakoff, P.A., the
necessary premium to procure issuance of the Owner’s title policy as above set
forth.
6.   EXISTING MORTGAGE. Prior to Closing, Seller shall furnish a current
estoppel letter as to the existing mortgage, if any, which shall be satisfied at
Closing.
7.   SURVEY. Seller shall deliver to Buyer within Five (5) days of the Effective
Date its existing survey unless the survey as contained in the Condominium
Documents and previously provided to Buyer is accurate and no improvements or
corrections have been made to said survey. Buyer, within thirty (30) days of the
delivery of Seller’s survey, may have the Property re-surveyed at Buyer’s
expense. If the Buyer’s survey or the Seller’s survey, certified by a Florida
surveyor, shows any encroachment of said Property, or that improvements intended
to be located on the Property in fact encroach on lands of others, or violate
any of the covenants set forth in this Agreement, or contain any matters other
than the Permitted Exceptions not approved or waived by Buyer, the same shall be
treated as a Title Defect. Seller shall cooperate with Buyer in any
re-certification of such surveys as Buyer may require.
8.   UNDERTAKINGS OF SELLER: Seller shall, within Ten (10) days from the
Effective Date, deliver to the Buyer the following documents (the “Submittals”):

  (a)   To be marked Exhibit “B”, an itemized inventory of all PERSONALTY,
listing thereon any and all liens applicable thereto (which due date shall
coincide with the Inspection Period).     (b)   To be marked Exhibit “C”, copies
of all engineering reports, traffic studies, plans, specifications, artist
renderings, photographs, certificates of occupancy, and other documentation
pertaining to the construction, operation, maintenance and/or use of the
Property (including contracts and warranties, if any) as may be in the
possession of Seller, or readily obtained from any consultant or agent of
Seller.     (c)   To be marked Exhibit “D”, copies of all notices of violation
from any party relating to the Property known to Seller.     (d)   To be marked
Exhibit “E”, copies of the Permitted Exceptions.

ALL EXHIBITS AS HEREIN ABOVE SET FORTH SHALL BE DEEMED AS INCORPORATED HEREIN.
9.   REPRESENTATIONS AND WARRANTIES OF SELLER: Seller hereby represents and
warrants to Buyer as of the Effective Date and as of the Closing Date, as
follows:

  (a)   Seller has good and marketable title to the Property, free and clear of
all mortgages, liens, encumbrances, leases, tenancies, security interests,
covenants, conditions,

3



--------------------------------------------------------------------------------



 



      restrictions, rights-of-way, easements, judgments or other matters except
the Permitted Exceptions, no agreement other than this Agreement concerning or
restricting the sale of the Property is in effect, and no person or entity has
any right or option to acquire or possess property other than Buyer.     (b)  
Except as set forth herein, or in the Exhibits, Seller has not contracted for
any services or employment and has made no commitments or obligations therefor
which will bind Buyer as a successor in interest with respect to the Property
and except as set forth herein, or in the Exhibits, Seller is not a party to any
Contracts affecting the Property which cannot be canceled upon not more than
thirty (30) days notice to the other parties thereto. The provisions of this
subparagraph shall survive the Closing.     (c)   Except as set forth herein, no
commitments have been made to any governmental authority, utility company,
school board, church or other religious body, any homeowners or homeowners’
association, or any condominium association, or to any other organization, group
or individual relating to the Property which would impose an obligation upon
Buyer or its successors or assigns to make any contributions or dedications of
money or land or to construct, install or maintain any improvements of a public
or private nature on or off the Property. Except as set forth herein, no
governmental authority has imposed any requirement that any owner of the
Property pay directly or indirectly any special fees or contributions or incur
any expenses or obligations in connection with the ownership or development of
the Property. The provisions of this subparagraph shall survive the Closing.    
(d)   No notices or requests have been received by Seller from any insurance
company issuing any of the insurance policies affecting the Property which have
not been complied with. Any notices or requests from any such insurance company
received prior to the Closing Date shall be complied with by Seller prior to the
Closing Date.     (e)   The existing mortgage is currently in good standing.    
(f)   To the best of Seller’s knowledge and belief, there are no pending or
threatened condemnation or similar proceeding or assessment affecting the
Property, or any part thereof.     (g)   Any PERSONALTY to be conveyed herein
and as inventoried in attached Exhibit “B” is free from any and all
encumbrances.     (h)   Seller has received no notice, oral or written, of the
intention of any public authority or other entity to take or use the Property or
any part thereof.     (i)   Seller is not a party or otherwise subject to any
commitment, obligation, agreement, litigation or other proceeding which would
prevent Seller from completing the sale of the Property under this Agreement or
adversely affect the value of the Property in the hands of Buyer. Seller has
full power to consummate the transaction described in

4



--------------------------------------------------------------------------------



 



      this Agreement, the execution and delivery of this Agreement by Seller and
the consummation by Seller of the transactions described herein having been duly
and validly authorized by all necessary corporate action and the observance of
all required formalities on the part of Seller, such that this Agreement
constitutes a valid and legally binding obligation of Seller, enforceable
against Seller in accordance with its terms. Neither the execution and delivery
of this Agreement nor the consummation by Seller of the transaction contemplated
hereby, nor compliance by Seller with any of the provisions hereof will:
(i) conflict with or result in a breach of or default under any of the terms,
conditions or provisions of any note, bond, mortgage, indenture, license,
agreement or other instrument or obligation to which Seller is a party or by
which it or the Property is bound, or (ii) violate any order, injunction,
decree, statute, rule or regulation applicable to Seller or the Property.    
(j)   Seller is in sole possession and no other party has any interest, whether
leasehold or otherwise, in the Property, and there are no rights of use or
occupancy for any portion of the Property now in effect or hereafter to come
into effect in favor of any party other than Seller.     (k)   Except as
reflected upon Exhibit E, Seller has not received any notice of violation, of
any applicable building, zoning or other ordinances, resolutions, statutes, or
regulations from any insurance company or governmental agency in respect to the
operation or condition of Property or Personalty, and, to the best of Seller’s
knowledge there are no such violations.     (l)   The Property has not in the
past, and is not now, used as a depository or storage area for trash, garbage or
any toxic waste, hazardous materials or toxins.     (m)   Seller has full power
and authority to own and sell the Property and to comply with the terms of this
Agreement. This provision shall survive Closing.     (n)   The execution and
delivery of this Agreement by Seller and the consummation by Seller of the
transaction contemplated by this Agreement are within Seller’s capacity. This
provision shall survive Closing.     (o)   All of the warranties and
representations of the Seller set forth in this Agreement shall be true upon the
execution of this Agreement, shall be deemed to be repeated at and as of the
Closing Date, and shall be true as of the Closing Date and shall survive the
Closing of this transaction, for a period of twelve (12) months, unless
specifically provided for to the contrary herein.     (p)   In the event that
Buyer becomes aware prior to Closing that any of Seller’s warranties or
representations set forth in Article 9 of this Agreement that are material to
Buyer’s intended purpose for the Property are not true on the Effective Date or
at any time thereafter but prior to Closing, and in the event that Seller is
unable to render any such representation or warranty true and correct as of the
Closing Date, Buyer may

5



--------------------------------------------------------------------------------



 



      either: (i) terminate this Agreement by written notice thereof to Seller
and Escrow Agent, in which event the Deposit and the Additional Deposit shall be
returned to Buyer and the parties will be relieved of all further obligations
hereunder, or (ii) elect to close under this Agreement notwithstanding the
failure of such representation, in which event the Closing shall be deemed a
waiver by Buyer of the failure of such representation and warranty.

10.   SPECIAL ASSESSMENT LIENS. Certified, confirmed and ratified special
assessment liens as of the Closing Date (and not as of Effective Date) are to be
paid by Seller. Pending liens as of the date of Closing shall be assumed by
Buyer, provided, however, that where the improvement has been substantially
completed as of the Effective Date, such pending lien shall be considered as
certified, confirmed or ratified, and Seller shall, at Closing, be charged an
amount equal to the last estimate by the public body, of the assessment for the
improvement.
11.   RISK OF LOSS. Seller shall bear all risk of casualty loss to Property
occurring prior to Closing and shall maintain in full force and effect all
hazard, casualty and liability insurance now in force and insuring the Property
against loss and damage or destruction through the Closing Date. In the event of
any damage or destruction to any of the Property prior to Closing, not restored
by the Closing Date, Buyer shall have the option to either:

  (a)   Rescind this Agreement and receive a refund of the Deposit and the
Additional Deposit together with all interest thereon; or     (b)   Close this
transaction and be entitled to receive the full amount of any proceeds of such
insurance payable on the account of loss, damage, or destruction. Seller shall
maintain all present insurance in full force and effect through the Closing
Date.

     In the event Buyer elects to close this transaction under subparagraph
(b) of this Article, any loss shall be settled with the insurers only with the
written consent of Buyer, and, if at Closing there shall be any losses which
shall not have been settled or adjusted, Seller shall transfer and assign the
insurance claim to Buyer, and this transaction shall be consummated in the same
manner as if there had been no damage or destruction to Property. Anything
herein to the contrary notwithstanding, Buyer agrees that Buyer shall not be
entitled to rescind this transaction if any damage or destruction be less than
Ten Thousand ($10,000.00) Dollars, provided such loss is compensable by
insurance carriers insuring property and that such insurance proceeds are
assigned to Buyer at Closing. The determination of the insurance adjuster for
the respective insurance carrier regarding the extent of such loss shall be
determinative as between Buyer and Seller relative to the value placed on such
loss.
12.   SELLER’S OPERATIONS PRIOR TO CLOSING. Seller agrees that between the date
hereof and the Closing Date, Seller shall:

  (a)   Not: (i) transfer any of the Property or create on the Property any
easements, liens, mortgages, encumbrances or other interests that would affect
the Property or Seller’s

6



--------------------------------------------------------------------------------



 



      ability to comply with the terms and conditions of this Agreement;
(ii) enter into any leases relative to the Property without the prior written
consent of Buyer.

  (b)   At Seller’s sole cost and expense:

  (i)   Provide all services with respect to the Property and any tenant(s)
required to be provided by any lease or, if not so required, that have
customarily been provided; and     (ii)   Maintain and operate the Property and
all improvements, fixtures, and equipment thereon in a customary and serviceable
manner to the end that the improvements, equipment and fixtures will be in the
same operating condition on the Closing Date as on the Effective Date,
reasonable wear and tear excepted; and     (iii)   Promptly comply with any and
all notices of violation of laws or municipal ordinances, regulations, orders or
requirements of departments of housing, building, fire, labor, health, or other
state, or municipal departments or other governmental authorities having
jurisdiction over the Property or the use or operation thereof.

  (c)   Not enter into, extend, renew, or replace any existing service
agreements in respect to the Property that are the responsibility of the owner
of the Property, unless said service agreements contain a provision for
cancellation at the option of either party upon not more than thirty (30) days
notice.     (d)   Promptly disclose in writing to Buyer any material change in
any facts or circumstances which would make any of the representations, or other
provisions of this Agreement inaccurate, incomplete or misleading.     (e)  
Cooperate with Buyer and exercise its best efforts to assist Buyer in carrying
out the transactions contemplated herein, in obtaining all required approvals
and authorizations, and in delivering all documents, instruments, or copies
thereof or other information deemed reasonably necessary or useful by Buyer,
including Seller’s cooperation with Buyer, as reasonably requested by Buyer, to
facilitate and expedite the issuance of building permits.     (f)   Be solely
liable for the payment of all costs and expenses, liabilities, obligations and
claims arising out of matters which shall have occurred during Seller’s
ownership of the Property, Seller hereby agreeing to defend, indemnify and hold
Buyer harmless, regardless whether or when the Closing shall have occurred, from
any and all loss, cost or damage, (including without limitation legal fees and
court costs) arising from, or related to, any of the foregoing. This paragraph
shall survive the Closing.

7



--------------------------------------------------------------------------------



 



13.   INSPECTION AND FEASIBILITY. Buyer shall have until thirty (30) calendar
days from the Effective Date (hereinafter referred to as the “Inspection
Period”) to determine, at Buyer’s sole expense and in Buyer’s sole and absolute
discretion, whether the Property is suitable for Buyer’s intended use of the
Property. Buyer, its employees, agents or independent contractors shall be
permitted to come onto the Property, upon reasonable prior verbal notice, during
the Inspection Period in order to examine the Property and perform their own
investigations, engineering, surveying work, soil tests, percolation,
permeability tests and feasibility studies thereon; all as may be necessary or
desirable in the sole opinion of the Buyer in order for Buyer to evaluate the
physical and economic characteristics of the Property, as well as other matters
as may be deemed by the Buyer to be reasonably necessary in order for Buyer to
generally evaluate the Property and determine the feasibility and advisability
of Buyer’s purchasing of the same for the purposes and uses contemplated by the
Buyer, including, without limitation, independent investigations and inquiries
concerning the association governing the use and occupancy of the Property and
pending assessments charged or to be charged by the association, all applicable
zoning, environmental and other codes, ordinances, statutes, rules and
regulations affecting the Property and its use as well as the availability of
access and utility services thereto, the possibilities and conditions upon which
the Property can be developed and used within the City of Weston, Broward
County, Florida, flood plan analysis, suitability of access and financial
feasibilities concerning the Property and all standards, guide lines,
conditions, and criteria that such a development and/or use may require under
all laws and ordinances applicable thereto including in said analysis any and
all documentation that may be furnished Buyer pursuant to Articles 5, 7, 8 and 9
above. Buyer, as a condition to its exercise of such right of entry and
inspection, specifically agrees to defend, indemnify, save and hold Seller
harmless from and against any loss, damage, liens, liability, suit, claim, cost
or expense (including reasonable attorneys’ fees) arising from the exercise by
the Buyer or its employees, agents, engineers, surveyors, architects, or
consultants of such right of entry.
     In the event that the results of such inspections, investigations, and
inquiries are, in Buyer’s sole opinion and within Buyer’s sole discretion,
unacceptable to Buyer for any reason whatsoever, and Buyer so notifies Seller in
writing of that fact and determination on or before 5:00 p.m. on the date of the
expiration of the Inspection Period then, at Buyer’s option, Buyer may thereupon
terminate this Agreement and receive back the Deposit and Additional Deposit
hereunder together with all interest earned thereon and this Agreement and all
rights and obligations of the parties hereunder shall cease, terminate and be
null and void. The failure of the Buyer to notify Seller in writing of the
unacceptability of such inspections, investigations and inquiries before the
expiration of said Inspection Period, however, shall be deemed to be and
constitute a waiver by Buyer of its right to terminate this Agreement pursuant
to the provisions of this Article. Nothing contained herein shall prevent or
prohibit Buyer from giving Seller notice that Buyer’s intended use of the
Property is not feasible at any time within said Inspection Period. Provided
however, that should Seller delay in delivering to the Buyer the Submittals as
provided for in Paragraph 8 hereinabove, each day of such delay shall be added
to the Inspection Period, i.e., should Seller complete delivery of the
Submittals Five (5) days late, the Inspection Period shall be changed to
thirty-five (35) days. However, in no event shall the Submittals be more than
five (5) business days late.
     Upon termination of this Agreement by the Buyer, in accordance with this
Article, the Buyer shall:

8



--------------------------------------------------------------------------------



 



  (a)   Deliver to Seller possession and all right, title and interest in and
the originals of all surveys, inspection reports, tests, results, verifications,
engineering studies, geological studies, surveying work, plats, maps, results of
test borings, studies, land use plans and the like prepared or conducted by or
for Buyer pursuant to this Agreement;     (b)   Reasonably restore the Property
to the condition as existed as of the date of this Agreement, in reference to
any work undertaken by Buyer pursuant to this Article 13; and     (c)   Return
to Seller all of the Submittals.

14.   THIS ARTICLE INTENTIONALLY OMITTED.
15.   CLOSING DATE. Subject to all of the terms, covenants, and conditions
hereof, the sale and purchase transaction contemplated in this Agreement shall
be closed on or before December 1, 2004 unless the Closing Date shall be
extended by the parties in writing in accordance with the terms and provisions
of this Agreement, at the offices of the Buyer’s attorney, Becker & Poliakoff,
P.A., provided that the Agreement has not been prior thereto terminated by the
Buyer in accordance with any of the provisions of this Agreement. At such
Closing, Buyer shall deliver to Seller, in the form hereinabove specified, all
monies required to complete Buyer’s payment of the Purchase Price of the
Property, and Seller shall execute and deliver the statutory general warranty
deed, and other documents contemplated and required to be executed and delivered
pursuant to the provisions of this Agreement. Seller and Buyer shall also
execute and deliver such other documents at Closing as may be reasonably
required of them in order to consummate and close the sale and purchase
transaction contemplated in this Agreement pursuant to the terms hereof.
16.   CLOSING DOCUMENTS. In addition to those documents otherwise required
herein to be delivered, Seller shall deliver to Buyer the following documents at
Closing satisfactory to Buyer and its counsel:

  (a)   Any set of “as-built” plans and specifications and a certificate of
occupancy for the improvements on Property, if in Seller’s possession;     (b)  
A Bill of Sale by which Seller shall convey and warrant the title to (but not
the condition of) the Personalty to Buyer;     (c)   A Statutory General
Warranty Deed, in recordable form, by which Seller shall convey the Property to
Buyer, subject only to the Permitted Exceptions;     (d)   Such other items,
instruments, corporate resolutions, certificates of incumbency, or affidavits as
Buyer’s counsel, Buyer’s lender, or the title insurance company insuring title
may reasonably require;

9



--------------------------------------------------------------------------------



 



17.   PRORATIONS. The following matters concerning the Property will be
apportioned between Buyer and Seller as of the Closing Date:

  (a)   All taxes and special and other assessments (including future
installments of special assessments) which have become a lien upon the Property
or any part thereof prior to the Closing Date shall be paid by Seller and proof
of such payment shall be given to Buyer prior to or at the Closing, or, at
Seller’s option, credit shall be given to Buyer therefor. Taxes shall be
prorated based on the current year’s tax with due allowance made for maximum
allowable discount and any other exemptions if allowed for said year. If the
Closing Date occurs on a date when the current year’s millage is not fixed, but
the current year’s assessment is available, taxes will be prorated based upon
such assessment and the prior year’s millage. If the current year’s assessment
is not available, then taxes will be prorated on the prior year’s taxes;
provided, however, if there are completed improvements on the Property by
January 1st of the year in which the Closing Date occurs, which were not in
existence on January 1st of the prior year, then taxes shall be prorated based
upon the prior year’s millage and at an equitable assessment to be agreed upon
between the parties, failing which, the parties shall use such informal
assessment as may be developed by the County Property Appraiser. However, any
tax proration based on such an estimate, at the request of either Buyer or
Seller, shall be readjusted upon receipt of the final tax bill as a post-Closing
adjustment. This provision shall survive the Closing;     (b)   Utility meters
shall be read on or immediately prior to the Closing Date and the amounts due as
disclosed by such readings shall be paid by Seller, or at Seller’s option, Buyer
shall receive credit therefor; provided, however, that in the event such meters
cannot be read, the parties shall prorate their respective responsibilities for
such utilities based upon the last previous utility bill therefor;     (c)  
Seller shall receive credit for all payments made prior to the Closing Date with
respect to the Contracts, if any, as are assigned to Buyer at Closing and are
allocable to periods subsequent to the Closing Date. Buyer shall receive credit
for all payments becoming due subsequent to the Closing Date with respect to the
Contracts, if any, as are assigned to Buyer at Closing and are allocable to
periods prior to the Closing Date; and     (d)   All sales, use, and/or rental
taxes shall have been paid at Closing, or shall be paid by Seller subsequent to
Closing. If to be paid subsequent to Closing, an escrow shall be established, at
Closing, to cover the cost of any unanticipated taxes. This provision shall
survive Closing.

     Apportionment of matters set forth in subparagraphs (a) through (d) of this
Article shall be for the tax year of Closing and shall be based on the latest
available information. Should such proration be inaccurate based on the actual
bill later received, then on notice, either party hereto may

10



--------------------------------------------------------------------------------



 



demand and shall be entitled to receive on demand, a payment from the other
correcting such malapportionment. This paragraph shall survive the Closing.
18.   LIENS. Seller shall, both as to the Property and Personalty being sold
hereunder, furnish to Buyer at time of Closing an affidavit attesting to the
absence, unless otherwise provided for herein, of any financing statements,
claims of lien or potential lienors known to Seller and further attesting that
there have been no improvements to the Property for ninety (90) days immediately
preceding date of Closing. If the Property has been improved within said time,
Seller shall deliver releases or waivers of all mechanic’s liens, executed by
general contractors, subcontractors, suppliers, and materialmen, in addition to
Seller’s lien affidavit setting forth the names of all such general contractors,
subcontractors, suppliers and materialmen and further reciting that in fact all
bills for work to the Property which could serve as a basis for a mechanic’s
lien have been paid or will be paid at Closing, except as to any then pending
“work in progress”, as to which Buyer and Seller shall enter into an appropriate
written agreement concerning the resolution and disposition of the cost of same.
19.   EXPENSES. State documentary stamps which are required to be affixed to the
instrument of conveyance, and the cost of recording any corrective instruments
shall be paid by Seller. The cost of recording the deed and all fees and costs
in connection with the new mortgage if any shall be paid by Buyer.
20.   ESCROW. The Escrow Agent, receiving funds pursuant to this Agreement is
authorized and agrees by acceptance thereof to promptly deposit and to hold same
in escrow and to disburse same subject to clearance thereof in accordance with
terms and conditions of this Agreement. Failure of clearance of funds shall not
excuse performance by the Buyer. In the event of doubt as to its duties or
liabilities under the provisions of this Agreement, the Escrow Agent may in his
sole discretion, continue to hold the monies which are the subject of this
escrow until the parties mutually agree to the disbursement thereof, or until a
judgment or a court of competent jurisdiction shall determine the rights of the
parties thereto, or may deposit all the monies then held pursuant to this
Agreement with the Clerk of the Circuit Court of the County having jurisdiction
of the dispute, and upon notifying all parties concerned of such action, all
liability on the part of the Escrow Agent shall fully terminate, except to the
extent of accounting for any monies theretofore delivered out of escrow. In the
event of any suit between Buyer and Seller wherein the Escrow Agent is made a
party by virtue of acting as such escrow agent hereunder, or in the event of any
suit wherein Escrow Agent interpleads the subject matter of this escrow, the
Escrow Agent shall be entitled to recover a reasonable attorney’s fee and costs
incurred, said fees and costs to be charged and assessed as court costs in favor
of the prevailing party. All parties agree that the Escrow Agent shall not be
liable to any party or person whomsoever for misdelivery to Buyer or Seller of
monies subject to this escrow, unless such misdelivery shall de due to willful
breach of this Agreement or gross negligence on the part of the Escrow Agent.
All parties acknowledge that the Escrow Agent has rendered and will continue to
render legal services to Buyer in connection with the preparation of this
Agreement, the consummation of the transaction to which it relates, the issuance
of title insurance, and in the prosecution and resolution of any and all
disputes which may arise in connection therewith.

11



--------------------------------------------------------------------------------



 



21.   ATTORNEY FEES AND COSTS. In connection with any litigation, including
appellate proceedings arising out of this Agreement, the prevailing party shall
be entitled to recover reasonable attorney’s fees and costs.
22.   DEFAULT. If this Agreement is not otherwise terminated pursuant to the
terms hereof, and should Buyer fail to perform this Agreement within the time
specified, the Deposit and Additional Deposit paid by the Buyer aforesaid,
together with interest thereon, shall be retained by Seller as liquidated
damages, consideration for the execution of this Agreement and in full
settlement of any claims, and Buyer shall be obligated to return all documents
to Seller; whereupon all parties shall be relieved of all obligations under the
Agreement. Should the Seller default or breach any obligation hereunder, the
Buyer may:

  (a)   seek specific performance of this Agreement, thereby waiving any action
for damages; or     (b)   elect to receive the return of its full deposit,
together with all interest thereon and thereby waive any action for damages or
for specific performance in which event the Agreement shall be terminated upon
Buyer’s receipt of all deposit monies and the interest and thereupon, neither
party shall have any further rights hereunder or obligations to each other.

23.   AGREEMENT NOT RECORDABLE, PERSONS BOUND AND NOTICE. Neither this Agreement
nor any notice thereof shall be recorded in any public records. This Agreement
shall bind and inure to the benefit of the parties hereto and their successors
in interest. Whenever the context permits, singular shall include plural and one
gender shall include all. Notice given by or to the attorney for either party
shall be as effective as if given by or to said party.
24.   SOLE AND ENTIRE AGREEMENT. This Agreement supersedes all prior discussions
and agreements between the Parties with respect to the conveyance of Property
and Personalty and constitutes the sole and entire Agreement between Seller and
Buyer with respect hereto.
25.   MODIFICATIONS. No alteration, amendment, change or addition to this
Agreement shall be binding upon either party hereto unless and until reduced to
writing and signed by both parties.
26.   ASSIGNMENT. Buyer may assign this Agreement in its sole and absolute
discretion.
27.   INTERPRETATION. For all purposes of this Agreement except as otherwise
expressly provided or unless the context otherwise requires:

  (a)   This Agreement and all questions of interpretation, construction and
enforcement hereof, and all controversies arising hereunder, shall be governed
by and adjudicated in accordance with the internal laws of the State of Florida.
Venue shall be in Broward County, Florida.

12



--------------------------------------------------------------------------------



 



  (b)   Wherever in this Agreement the singular is used, the same shall include
the plural, and vice-versa, and wherever in this Agreement the masculine gender
is used, the same shall include the feminine and neuter genders, and vice-versa.
    (c)   The captions, headings, and section numbers appearing in this
Agreement are inserted as a convenience only and in no way define, limit,
construe, or describe the scope or intent of such sections nor in any way effect
the interpretation hereof.     (d)   The phrase “this Agreement” means this
Agreement as it may be amended and/or supplemented from time to time.     (e)  
Wherever the words “includes” or “including” are used in this Agreement, the
same shall not be construed to restrict or limit any of the language, terms or
definitions used in association therewith.     (f)   Any reference in this
Agreement to an entity shall include and shall be deemed to be a reference to
any entity that is a successor to such entity.     (g)   The words “Deposit”,
“Additional Deposit” “Property”, “Submittals”, and “Personalty” shall be
interpreted to include any and all respective portions thereof.     (h)  
Whenever this Agreement requires that something be done within a period of days,
such period shall: (i) not include the day from which such period commences;
(ii) include the day upon which such period expires; (iii) expire at 5:00 p.m.
local time on the date by which such thing is to be done; (iv) if five (5) days
or more, be construed to mean calendar days; provided that if the final day of
such period falls on a Saturday, Sunday or legal holiday in the state where such
thing is to be done, such period shall be extended to the first business day
thereafter; and (v) if less than five (5) days, be construed to exclude any
Saturday, Sunday, or legal holiday in the state where such thing is to be done
which falls within such period.     (i)   Wherever in this Agreement, the
consent of either party to or of any act by the other is required, such consent
shall not be unreasonably withheld or delayed, except as otherwise indicated, if
at all. The consent by either party to or of any act by the other requiring
further consent shall not be deemed to waive or render unnecessary the consent
of such party to any subsequent similar act.     (j)   It is understood and
agreed that this Agreement may be executed in several counterparts, each of
which, for all purposes, shall be deemed to constitute an original and all of
which counterparts, when taken together, shall be deemed to constitute one and
the same Agreement, even though all of the parties hereto may not have executed
the same counterpart.

13



--------------------------------------------------------------------------------



 



  (k)   Wherever in this Agreement provision is made for the doing of any act by
any person it is understood and agreed that such act shall be done by such
person at its own cost and expense unless a contrary intent is expressed.

28.   JUDICIAL CONSTRUCTION. Should any provision of this Agreement require
judicial interpretation, it is agreed that the court interpreting or construing
the same shall not apply a presumption that the terms hereof shall be more
strictly construed against one party by reason of the rule of construction that
a document is to be construed more strictly against the Party who itself or
through its agent prepared the same, it being agreed that the agents of all
Parties have participated in the preparation hereof. This Agreement shall be
construed pursuant to the laws of the State of Florida.
29.   CLOSING DATE. The words “Closing” and “Closing Date”, or words of similar
importance as used in this Agreement, shall be construed to mean the originally
fixed title and Closing Date specified herein or any adjourned time and date
specified herein or agreed to in writing by the Parties or any earlier date
permitted herein.
30.   DELIVERY OF POSSESSION. Possession of the Property shall be delivered to
Buyer at Closing.
31.   INDEMNIFICATION. Seller hereby agrees that it alone shall be liable for
the payment of all costs and expenses, liabilities, obligations and claims
arising out of its ownership of the Property prior to the Closing Date, except
as to any liabilities expressly assumed by Buyer in this Agreement
(collectively, the “Liabilities”). Seller agrees to defend, indemnify and hold
Buyer harmless from any and all loss, cost or damage, including, without
limitation, attorney’s fees and court costs, arising from any of the
Liabilities. The provisions of this paragraph shall survive Closing hereunder.
32.   NOTICES. All notices, demands, or requests required or permitted to be
given pursuant to this Agreement shall be in writing and shall be deemed to have
been properly given or served and shall be effective on being deposited in the
United States mail, postage prepaid and registered, or certified with return
receipt requested to the addresses appearing on the executed page hereof, or
when delivered by hand to the addresses shown below:

     
AS TO SELLER:
  Parry F. & Ivy Goodman
 
  2905 Luckie Rd.
 
  Weston, FL 33331
 
  Fax No.: (954) 389-6130
 
   
WITH A COPY TO:
  Craig R. Stone, Esq.
 
  8751 W. Broward Blvd., Ste 307
 
  Plantation, FL 33324
 
  Fax No.: (954) 476-2347

14



--------------------------------------------------------------------------------



 



     
AS TO BUYER:
  Robert J. Manne
 
  2000 Ultimate Way
 
  Weston, FL 33326
 
  Fax No.: (954) 331-7699
 
   
WITH A COPY TO:
  Becker & Poliakoff, P.A.
 
  3111 Stirling Road
 
  Ft. Lauderdale, FL 33312-6525
 
  Attn: Lorrie Prettyman
 
  Fax No.: (954) 985-4170

     Rejection or other refusal to accept or inability to deliver because of
changed address of which no notice has been given shall constitute receipt of
the notice, demand, or request sent.
33.   SAVING CLAUSE. Should any provision of this Agreement for application
thereof to any person or circumstance be held invalid or unenforceable, the
remainder of this Agreement, or the application of such provision, to any person
or circumstance, other than those to which it is held invalid or unenforceable,
shall not be affected thereby, and each provision of this Agreement shall be
valid and enforceable to the full extent permitted by law.
34.   NO WAIVERS. No delay or omission by either Party hereto to exercise any
right or power accruing on any noncompliance or default by the other Party with
respect to any of the terms of this Agreement shall impair any such right or
power or be construed to be a waiver thereof, except as otherwise herein
provided. A waiver by either of the Parties hereto or any of the covenants,
conditions, or agreements hereof to be performed by either shall not be
construed to be a waiver of any succeeding breach thereof or any other covenant,
condition, or agreement herein contained.
35.   NO MERGER. The statements, representations and warranties set forth in
this Agreement shall not survive the Closing, except where specifically provided
to the contrary.
36.   BROKERS: Seller and Buyer hereby acknowledge, represent and warrant to
each other that no broker or finder has been employed by either Seller or Buyer.
Seller and Buyer each warrant to the other that no commissions are payable by
Seller and Buyer or due to any broker or finder in connection with this
Agreement or the transaction contemplated herein, and Seller and Buyer each
hereby agree to indemnify, defend, save and hold the other harmless from and
against the payment of any commissions or fees or claims for commissions or
fees; it being expressly agreed that the foregoing agreement of indemnification
shall survive any Closing under this Agreement.

15



--------------------------------------------------------------------------------



 



37.   DISCLOSURES:

  (a)   Radon Gas: Radon is a naturally occurring radioactive gas that, when it
has accumulated in a building in sufficient quantities, may present health risks
to persons who are exposed to it over time. Levels of radon that exceed federal
and state guidelines have been found in buildings in Florida. Additional
information regarding radon and radon testing may be obtained from your county
public health unit.

38.   AS IS. In the event that Buyer does not terminate this Agreement during
the Inspection Period as hereinabove provided, the Property shall be sold in an
“as is” condition as of the Closing Date. Provided however that, a condition
precedent to such closing shall be that the Property is, as of the Closing Date,
free and clear of all hazardous material, toxic waste, or toxins or Buyer shall
have the option to terminate this Agreement. Should the Agreement be terminated
under this provision, all deposits, together with all interest thereon, shall be
returned to Buyer, and this Agreement shall be of no further force or effect.
39.   Seller requests a Section 1031 tax deferred exchange in connection with
this transaction. The parties agree to cooperate in effecting the exchange in
accordance with Section 1031 of the Internal Revenue Code, including execution
of any documents that may be reasonably necessary to effect the exchange;
provided that (1) the Seller shall bear all additional costs incurred in
connection with the exchange, (2) the Buyer shall not be obligated to delay the
closing or to execute any note, contract, or other document providing for any
liability which would survive the exchange, and (3) provided that Escrow Agent
has complied with written instructions from Seller regarding the disbursement of
the sales proceeds, Escrow Agent shall not be liable to Seller for failure to
effectuate the Section 1031 exchange.

16



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Agreement on the day and
year indicated.

            BUYER:
      /s/           Date: September 22, 2004                By:   /s/ Robert
Manne         Robert Manne                SELLER:
    Date: September 22, 2004  /s/ Parry F. Goodman       Parry F. Goodman       
            /s/ Ivy Goodman       Ivy Goodman           

SCHEDULE OF EXHIBITS

     
Exhibit “A”
  Legal Description of the Property.
 
   
Exhibit “B”
  Inventory of Personalty.
 
   
Exhibit “C”
  Copies of all engineering reports, traffic studies, plans, specifications,
artist renderings, photographs, certificates of occupancy, and other
documentation pertaining to the construction, operation, maintenance and/or use
of the Property (including contracts and warranties, if any) as may be in the
possession of Seller or readily obtained from any consultant or agent of Seller.
 
   
Exhibit “D”
  Copies of all notices of violation from any party relating to the Property.
 
   
Exhibit “E”
  Permitted Exceptions.

17